Case 5:20-cv-00768-TJH-PVC Document 778 Filed 10/30/20 Page 1 of 1 Page ID #:18006


                                      UNITED STATES DISTRICT COURT

                                    CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES - GENERAL


 Case No.          ED CV 20-0768-TJH(PVCx)                                 Date   OCTOBER 30, 2020


 Title     KELVIN HERNANDEZ ROMAN, ET AL., V. CHAD F. WOLF, ET AL.,




Present: The Honorable           TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE



                  YOLANDA SKIPPER                                          NOT REPORTED
                      Deputy Clerk                                           Court Reporter


                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                         None Present


Proceedings:           IN CHAMBERS - NOTICE TO ALL PARTIES OF COURT ORDER


On the Court’s own motion, the Final Pretrial Conference currently scheduled for November 2, 2020, is
hereby ordered continued to November 16, 2020 at 10:00 a.m.

Counsel are reminded that all pretrial documents are due no later than 21 days before the final pretrial
conference hearing date. Local Rule 16-7 (Pretrial documents: Memo of Contentions of Fact and Law,
joint exhibit list, witness list and amended or proposed pretrial conference order). Motions in limine
are to be filed no later than 30 days before the trial date.

IT IS SO ORDERED.

cc: all parties




CV-90 (12/02)                                  CIVIL MINUTES - GENERAL                  Initials of Deputy Clerk YS
